92 F.3d 1178
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Wayne HALL, Sr., Plaintiff-Appellant,v.J. Kevin O'BRIEN;  United States Department of Justice,Defendants-Appellees.
No. 96-1599.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996.Decided:  August 2, 1996.

David Wayne Hall, Sr., Appellant Pro Se.  Kaye A. Allison, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD, for Appellees.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing this civil action filed under the Freedom of Information Act.*  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Hall v. O'Brien, No. CA-95-3285-WMN (D.Md. Apr. 16, 1996).  We deny Appellant's motion for counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 5 U.S.C. § 552 (1988)